COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Garrison Christopher McCoy v. The State of Texas

Appellate case number:    01-13-00824-CR

Trial court case number: 1397913

Trial court:              230th District Court of Harris County

       This case was abated and remanded to the trial court on April 22, 2014. In the abatement
order, we directed the trial court to sign a certification of appellant’s right to appeal indicating
whether or not appellant has the right to appeal. The district clerk has filed a supplemental
clerk’s record containing a certification of appellant’s right to appeal. Accordingly, we
REINSTATE this case on the Court’s active docket.

       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                    Acting individually       Acting for the Court


Date: May 8, 2014